UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6155



ROBERT WAYNE WRIGHT,

                                            Plaintiff - Appellant,

          versus

WARDEN WALLACE; UNIT MANAGER HOWARD; LIEUTEN-
ANT MARTIN; SERGEANT GLADMAN; OFFICER DAVIS;
OFFICER THAMES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Solomon Blatt, Jr., Senior District
Judge. (CA-95-222-0-8AJ)

Submitted:   August 22, 1996           Decided:     September 3, 1996

Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Wayne Wright, Appellant Pro Se. Edwin Eugene Evans, Senior
Assistant Attorney General, Joseph Dawson Shine, Alexandria
Skinner, SOUTH CAROLINA BUDGET AND CONTROL BOARD, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order adopting the

magistrate judge's recommendation to dismiss under Fed. R. Civ. P.

12(b)(6) all of Appellant's claims, except for his claim that his

placement in four-point restraints violated his constitutional

rights. We dismiss the appeal for lack of jurisdiction because the
order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1988), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We deny Appellant's
motions for production of documents and for general relief and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2